DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5th, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (WO 2011/096556) in view of Abe (2010/0041994) and further in view of Matsumura (2008/0269606) and still further in view of Kubota (2005/0187470) and still further in view of Micco (5,313,947).
Regarding claim 10, Tsujita discloses an ultrasound system (ultrasonic diagnosis device, and blood flow image generation method – title, observation system – [0017]), comprising: 
an ultrasound probe (ultrasonic probe – [0014]) configured to transmit ultrasound signals into a target object and receive ultrasound echo signals from the target while applying a variable compression force on the target object (for transmitting and receiving ultrasonic waves to and from the object – [0014]; compression and decompression of probe – fig.16);
a processor (control unit 28 – [0023]) configured to set a Doppler gate at a predetermined location in an image of the target object (Here, the ultrasonic diagnostic apparatus 100 of this embodiment, by using the device configuration described above wherein, and performs the measurement of the elasticity data, the measurement of blood flow data at the same time. Measurement speed Vdop is quantified in the measurement of the velocity data 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the compression and relaxation of the probe on tissue of Tsujita with the period as taught by Abe to be advantageous to compute the local strain of the tissue using the obtained displacement, as mentioned in [0045] of Abe.  Tsujita in view of Abe teaches all the limitations noted above, except select two frames of the Bmode ultrasound data based on the period, and generate an elastic image of the target object based on the selected frames of the B-mode ultrasound data.
Matsumura teaches, in the same medical field of endeavor, select two frames of the B-mode ultrasound data based on the period ("two-dimensional correlation processing on the 
Kubota teaches, in the same medical field of endeavor, generate[ing] an elastic image of the target object based on the selected frames of the B-mode ultrasound data ("a distortion image produced based on the maximum and minimum displacement values transmitted from the displacement operation unit 7 and the initial image and post-displacement final image." [0038]; in this case, the selected frames of the Bmode image data is the production of first image 151, fig 15, and production of second image, 153; the image that is displayed contains 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus and selecting two frames of Tsujita in view of Abe and Matsumura with producing an elastic image based on two images as taught by Kubota, to be advantageous for further displaying time-sequentially varying second images, should step 153 and subsequent steps be repeated, as mentioned in [0076] of Kubota.  Tsujita in view of Abe, Matsumura and Kubota fail to disclose the predetermined location of the Doppler gate is within 1 cm from a surface of the target object when the surface is in contact with the ultrasound probe.
However, Micco teaches in the same medical field of endeavor, a Doppler gate is within 1 cm from a surface of the target object (“The control 600 shown in Fig. 11 can thus, for example, be continuously adjusted to examine a blood vessel between 0.5 and 17 cm deep in human tissue. The control 600 simultaneously adjusts the range gate (i.e., the time delay between the pulsed Doppler transmit burst and the received signal gated to the receiver and the PRF, since the succeeding pulsed Doppler burst is transmitted with a fixed delay following the range gate.” Col.8, ll.30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the range gate of a target area including a blood vessel of Tsujita as modified by Abe, Matsumura and Kubota with the gate depth of within 1 cm as taught by Micco, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine In re Aller, 105 USPQ 233.  In the instant case, the optimal/working range of the depth being with 1 cm.  Further, as it would provide the precise depth of the blood vessel, thus effecting the maximum obtainable pulse repetition frequency while examining the blood flow from a vessel at that desired depth as set forth in Micco (col.8, ll.24-29).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (WO 2011/096556) in view of Abe (2010/0041994) and further in view of Matsumura (2008/0269606) and still further in view of Kubota (2005/0187470) and still further in view of Micco (5,313,947) as applied to claim 16 above, and further in view of Machtey et al (2011/0112403).
Regarding claim 16, Tsujita in view of Abe, Matsumura, Kubota and Micco teach the ultrasound system of claim 10. Tsujita in view of Abe, Matsumura, Kubota and Micco does not teach wherein a pulse repetition frequency for each of the plurality of the frames of the Doppler-mode ultrasound data is less than or equal to 100 Hz. 
Machtey teaches a pulse repetition frequency for each of the plurality of the frames of the Doppler-mode ultrasound data is less than or equal to 100 Hz ("At 402, signals are acquired (e.g., form each transducer separately), for example, 1000 frames (e.g., ~5 seconds) at 2400 samples each, for example, with a PRF of 40-200 Flz." [0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Doppler acquisition of Tsujita in view of Abe, Matsumura, Kubota and Micco with the PRF as taught by Machtey, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (WO 2011/096556) in view of Abe (2010/0041994) and further in view of Matsumura (2008/0269606) and still further in view of Kubota (2005/0187470) and still further in view of Micco (5,313,947) as applied to claim 16 above, and further in view of Urabe et al (2012/0296214).
Regarding claim 17, Tsujita in view of Abe, Matsumura, Kubota and Micco teach the ultrasound system of claim 10. Tsujita in view of Abe, Matsumura, Kubota and Micco does not teach wherein the processor further comprises a guideline generating section configured to generate a guideline configured to guide movement of the ultrasound probe based on the period, and wherein the display unit is further configured to display the guideline as a graph. 
Urabe teaches a guideline generating section ("controller" (Abstract)) configured to generate a guideline configured to guide movement of the ultrasound probe based on the period ("The monitor may further render a guideline for positioning on the image for positioning." [0024]; "The ultrasonic diagnostic apparatus of claim 5, wherein on the image representing the tilted positioning, detectable lines, representing a range where the region of interest is detectable, are rendered on both sides of the centerline of the region of interest." (Claim 7)), wherein the display unit is further configured to display the guideline as a graph (see fig 8, where guidelines 4L and 4M make a graph of guidelines). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the period of Tsujita in view of Abe, Matsumura, Kubota and 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (WO 2011/096556) in view of Abe (2010/0041994) and further in view of Matsumura (2008/0269606) and still further in view of Kubota (2005/0187470) and still further in view of Micco (5,313,947) as applied to claim 16 above, and further in view of Lazebnik (2012/0108965).
Regarding claim 18, Tsujita in view of Abe, Matsumura, Kubota and Micco teach the ultrasound system of claim 10. Tsujita in view of Abe, Matsumura, Kubota and Micco does not teach wherein the processor further comprises a guide sound generating section configured to generate guide sound configured to guide movement of the ultrasound probe based on the period. 
Lazebnik teaches a guide sound generating section configured to generate guide sound configured to guide movement of the ultrasound probe based on the period ("a manual compression motion used in manual-compression elastography" (Claim 1); "FIG. 6A illustrates one possible user interface technique for manual-compression elastography. A graphical representation may be provided of a desired motion template. In this example, the desired motion is an oscillatory motion having a target amplitude and a target frequency. A band 61, illustrated in gray, indicates a desired region within which a trace 63 representing motion of the transducer by the operator is desired to appear." [0035]; "Feedback may be provided to the 
Modifying the indication of compression and relaxation of the probe of Tsujita in view of Abe, Matsumura, Kubota and Micco with the guide sound as taught by Lazebnik would be advantageous to allow operator to focus on scanning/ performing cycles of compression/ decompression without looking at a screen for visual guidance.
Regarding claim 19, Lazebnik further teaches the ultrasound system of claim 18 of Tsujita in view of Abe, Matsumura, Kubota and Micco, further comprising: Application/Control Number: 15/253,697 Art Unit: 3793 Page 31 a speaker configured to output the guide sound ("In the case of compression elastography, for example, the earpiece may provide an audible beat having a frequency equal to a desired frequency of motion of the transducer, for example 20 beats per minute. In the case of non-manual compression elastography, the earpiece may provide a noise signal proportional to undesired motion of the transducer such that the operator strives to hold the transducer sufficiently still to achieve quiet. As needed, the operator may be prompted using verbal prompts." [0029]).
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 8-10 of 10, filed May 5th, 2021, with respect to claims 1, 3-9 and 11-14 have been fully considered and are persuasive in view of the remarks and amendments.  The rejection of claims 1 and 3-9 has been withdrawn. Claims 11-14 are objected to as being dependent upon a rejected based claim.
Applicant's arguments filed May 5th, 2021, regarding claims 10 and 16-19 have been fully considered but they are not persuasive. 
Regarding claim 10, Applicant states the prior art fail to disclose wherein the predetermined location of the Doppler gate is within 1 cm from a surface of the target object when the surface is in contact with the ultrasound probe. Applicant states Micco is silent on setting a gate within 1 cm of the surface when a variable compressive force is being applied by an ultrasound probe.
Examiner’s position is Tsujita discloses a target of interest as a blood vessel ([0001]) and applying a variable compressive force by an ultrasound probe ([0108]). Tsujita also discloses setting a Doppler gate (abstract).  The Doppler gate determines how much of the flow throughout the vessel cross-section will contribute to the Doppler measurement. Examiner recognizes that Tsujita fails to explicitly disclose setting a gate within 1 cm of the surface; however, Micco teaches in the same medical field of endeavor, a target of interest as a blood vessel and setting the Doppler gate within 1 cm from a surface of the target object (col.8, ll.30-32). Both Tsujita and Micco are directed to a target of a blood vessel.  One of ordinary skill in the art would recognize that a gate within 1 cm of the surface, for the same target of interest, would be a routine modification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the setting of a Doppler gate for a blood vessel of interest of Tsujita as modified with within 1 cm of the surface of the blood vessel as set forth in Micco as it would In re Aller, 105 USPQ 233.  In this case the optimum or workable ranges are directed to a blood vessel in both Tsujita and Micco.  The optimal/working range of the depth being with 1 cm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793